FIRST AMENDMENT TO INVESTMENT ACCOUNTING AGREEMENT THIS FIRST AMENDMENT TO INVESTMENT ACCOUNTING AGREEMENT (the "Amendment") is made and entered into as of June 1, 1997 by and among THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ("Company"), a New Jersey corporation, and INVESTORS FIDUCIARY TRUST COMPANY, a Missouri trust company ("IFTC"). RECITALS: A.Company and IFTC are parties to that certain Investment Accounting Agreement dated as of November 27,1995 (the "Agreement") for investment accounting and recordkeeping services for certain Accounts, as defined in the Agreement; B.Company and IFTC desire to amend and supplement the Agreement upon the following terms and conditions.
